 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefect precluded the notice from effectively forestalling auto-matic renewal of the contract.3We find,therefore,that a question exists concerning the rep-resentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.44.We find,in accordance with the agreement of the parties,that the following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act:All production andmaintenance employees at the Employer's paper and plasticcontainer or bag manufacturing plant at Paris, Texas, knownas its Betner Division,excluding office clerical employees,professional employees,technical employees,guards, andsupervisors as definedin the Act.[Text of Direction of Election omitted from publication.]9Augat Bros.,97 NLRB 993;General Motors Corporation,85 NLRB 234.4In view of our finding that the contract is not a bar for the reasons indicated above, it isunnecessary to consider the Petitioner's other allegations relative to this issueGIANT MARKETS, INC., and MORRIS HODIN and SAM HODIN,Co-Partners,tradingasGIANT MARKETSandRETAILCLERKS INTERNATIONAL ASSOCIATION, AFL, Petitioner.CaseNo. 4-RC-1964. November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitiondulyfiled,hearings were held beforeRamey Donovan,a hearing officer of the National LaborRelations Board.The hearing officer's rulings made at thehearings are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case the Board finds:1.GiantMarkets,Inc.,moved to dismiss the petition ontwo grounds:lack of jurisdiction in the Board,and contractbar. In support of the first ground it alleged that all of thesalesmade by its seven retail markets were made in theCommonwealth of Pennsylvania,and that all of its purchaseswere likewise made in that jurisdiction,"being made from M.L.Hodin and Sam Hodin,trading and doing business as theGiantMarkets,a wholesale outlet"with its principal officein Scranton,Pennsylvania.Testimony taken at the original hearing in June 1953indicates thatMorris and Sam Hodin for "many" yearsoperated a grocery warehouse and chain of retail stores in theScranton area as a partnership,but in the fall of 1952 in-corporated the retail operation as Giant Markets,Inc.,withMorris Hodin as president and no apparent change in control.The corporation'sofficesare located at the warehouse,107 NLRB No. 4. GIANT MARKETS, INC.11and the bulk of the warehouse operation, known as Giant Markets,consists of servicing the seven retail stores,although someindependent stores are also serviced. On this record wefind that Giant Markets, Inc., and Giant Markets constitutea single employer within the meaning of the Act. See McCarronCo. and Vare Brothers, 100 NLRB 1537.The record indicates that for the year preceding the Junehearing in this matter the Employer's purchases for the retailoperation were $3,000,000 and for the warehouse $2,000,000.At the direction of the Board the hearing in this matter wasreopened, and on August 26, 1953, additional facts wereobtained. It now appears that $1,440,000 of the purchasesmade by the warehouse are channeled to the Employer'sretail stores, of which one-third was "probably purchasedoutside the State" according to the Employer's testimony.Thus, of those purchases made on behalf of the retail operationthrough the warehouse, approximately $480,000 constitutedirect inflow in interstate commerce.At the August hearing the Employer also testified that meatpurchases come directly to the stores, that its meat depart-ment does "30 percent of our stores'business,"and that"95 percent of the meat products are purchased locally."Itthus appears that of the $3,000,000 store purchases, ap-proximately $900,000 represent meat purchases, of which5percent, or approximately $45,000, is purchased by thestoresfrom outside the State. Adding this $45,000 worth ofdirect inflow to the $480,000 coming through the warehouse,results in $525,000 of direct inflow, without reference toother testimony of the Employer concerning the percentageof produce and dairy products purchases coming from outsidethe State or the percentage of warehouse purchases coming'from outside the State and channeled to independentstores,and further without regard to the undetermined total ofindirect inflow in interstate commerce which is implicit inmany nationally known products purchased by the Employerthrough local jobbers.We find that the Employer is engaged in commerce withinthemeaning of the Act, and that it will effectuate the policiesof the Act forthis Board to assert jurisdiction.'Hence wedeny the Employer's motion to dismiss on the ground ofjurisdiction.2.Thelabor organizations named below claim to representcertain employees of the Employer.3.The Employer also seeks to dismiss the petition on theground of contract bar, urging a contract executed on April16,1953, by Giant Markets and Giant Markets, Inc., and bythe Intervenor, Giant Market Employees' Association, whichhas represented its regular employees since 1950. Inasmuchas the petition herein was filed April 15, 1953, it is obvious,apart from other considerations, that the contract was executed'See FederalDairy Co.. Inc.. 91 NLRB 638. 12DECISIONSOF NATIONAL LABOR RELATIONS BOARDtoo late to constitute a bar to this petition.2We deny theEmployer'smotion to dismiss on the ground of contractbar.We find that a question affecting commerce exists con-cerning the representation of certain employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section2 (6) and(7) of the Act.4.The Petitioner seeks a unit of all retail store employees,ofwhom there are 60 to 70 regular employees and 30 part-time employees.Itwould not include the Employer's 10office employees,15warehouse employees,and 1 mechanic,all of whom work at the warehouse building,and the 5 truck-driverswho work between the warehouse and the retailstores.The Employer and the Intervenor urge a unit of allregular employees,stressing a bargaining history for anall-employee unit existing since 1950.Portions of the 1952and 1953 contracts--admitted in evidence after hearing onmotion of the hearing officer and without objection by theparties- -contain the definition of the unit as one of "all"employees,although testimony at the hearing indicated thatpart-time employees had not been covered. No portions of the1950 or 1951 contracts are in evidence,but there appears noquestion that previous bargaining has covered employees work-ing at the warehouse building in an overall unit with retail storeemployees.Clearly the Board,in the absence of bargaining history,has recognized the appropriateness of units such as thatsought by the Petitioner,limited to retail store employeesof a grocery chain.3 Here, however,the bargaining historyhas been on a broader basis, with no compelling reasonurged to restrict the unit inclusions at this time.In thesecircumstances we think that the historic unit is appropriatefor purposes of collective bargaining,with the addition ofpart-time employees as found below. As to office employees,it is true that the Board has disregarded bargaining historyinrefusing to include them in, for example,productionand maintenance units in manufacturing concerns.4However,they are customarily included- -without the precedent ofbargaining history--in units of retail selling employees.5As the unit found appropriate here is essentially a sellingunit,no reason appears to exclude the office employees.Part-time employees:The record shows that the Employer'spart-time employees are largely high school and collegestudents employed to work on Saturdays and during the lateafternoon on weekdays.Their work consists principally ofcarrying out boxes and bags,although some assist in variousstore departments.Most of these employees do not workevery day and the record does not indicate what is the average2See Sprague Electric Company, 81 NLRB 410.3See Fulton Markets, incorporated,93 NLRB 3.4See Heintz Manufacturing Company,100 NLRB 1521.5 See S. H. Kress&Co., 92 NLRB 15; see also Nash Boulevard Corp., 98 NLRB 156, foot-note 4. CROSLEY BROADCASTING OF ATLANTA, INC.13number of hours worked per week.We find that these part-time employees have sufficient interest in common withregular store employees to require their inclusion in theunit for purposes of representation in collective bargain-ing.6However,inasmuch as the record contains so littleevidence concerning the regularity of their tenure or theiraverage workweek,we shall permit them to vote in the electiondirected herein subject to challenge.'We find that the following employees of theEmployerconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section9 (b) of the Act:All employees of the Employer in the Scranton,Pennsylvania,area,including part-time employees, office employees, ware-house employees,truckdrivers, and mechanics,but excludingguards and supervisors as definedin the Act.5.As indicated in paragraph 4 above, part-time employeesshall be eligible to vote in the election directed herein subjectto challenge.7[Text of Direction of Election omitted from publication.]6See John W. Thomas & Co., 104 NLRB 868, footnote 15.7 See Food Fair Stores, 83 NLRB 852, 854; H. P. Wasson and Company, 105 NLRB 373.CROSLEY BROADCASTING OF ATLANTA, INC.andTELE-VISIONBROADCASTING STUDIO EMPLOYEES UNION,LOCAL 845, INTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVING PICTURE MACHINEOPERATORS OF THE UNITED STATES AND CANADA,A.F.L., Petitioner.CaseNo. 10-RC-2224. November 10,1953SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election,' issued bytheBoard herein on August 18, 1953, an election by secretballotwas conducted on September16,1953,under thedirection and supervision of the Regional Director for theTenth Region,among the employees of the Employer in theunit found appropriate in the Decision.At the conclusionof the election,the parties were furnished with a tally ofballots,whichshowed that of approximately 27 eligible voters,13 cast valid ballots for the Petitioner,13 cast valid ballotsfor the Intervenor,and 1 ballot was challenged.As thechallenged ballot was sufficient to affect the resultsof the election,theRegional Director,pursuant to Section102.61 of the Board'sRules and Regulations,conducted aninvestigation of the challenged ballot.On September 24, 1953,1106 NLRB No. 126.107 NLRB No. 5.337593 0 - 55 - 3